Order entered August 30, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                            No. 05-21-00730-CV

                    IN RE LANDELL SHECKLES, Relator

         Original Proceeding from the 301st Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DF-21-08491

                                  ORDER
             Before Justices Osborne, Pedersen, III, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.




                                         /s/ Bonnie Lee Goldstein
                                         BONNIE LEE GOLDSTEIN
                                         JUSTICE